Citation Nr: 0030141	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to June 12, 1997, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD.

3.  Entitlement to a compensable initial disability 
evaluation for jungle rot of the feet, including tinea pedis.

4.  Entitlement to a compensable initial disability 
evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to June 
1957 and from January 1965 to June 1974.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  That rating decision 
assigned effective dates and initial disability evaluations 
for service-connected PTSD; jungle rot of the feet, including 
tinea pedis; and pseudofolliculitis barbae.  Service 
connection for these disabilities had been granted by a Board 
of Veterans' Appeals (Board) decision dated in September 
1998.  The veteran disagreed with the initial disability 
evaluations of those disabilities and with the effective date 
of the award of service connection for PTSD.

The claims for higher disability ratings for service-
connected PTSD; jungle rot of the feet, including tinea 
pedis; and pseudofolliculitis barbae are the subject of the 
Remand immediately following this decision.


FINDINGS OF FACT

1.  In an unappealed November 1992 decision, the RO denied 
service connection for PTSD.

2.  The veteran filed his reopened claim for service 
connection for PTSD on August 24, 1994.  At that time, the 
evidence showed he had sought treatment for anxiety and war-
related dreams.  

3.  The June 1997 diagnosis of PTSD, upon which the grant of 
service connection was based, was based upon the same 
symptomatology first reported by the veteran in 1992.


CONCLUSIONS OF LAW

1.  The November 1992 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2000).

2.  An effective date of August 24, 1994, for the award of 
service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q), (r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an effective date prior to June 12, 1997, for 
the award of service connection for PTSD

I.  Factual background

The veteran originally claimed entitlement to service 
connection for PTSD on July 6, 1992.  VA psychological 
testing in June 1992 did not support a diagnosis of PTSD.  In 
July and September 1992, the veteran was hospitalized for 
alcohol abuse and dependence.

A VA psychiatric examination conducted in August 1992 
resulted in a diagnosis of anxiety disorder not otherwise 
specified and alcohol abuse and dependence.  The examiner 
noted that, while the veteran reported dreams of combat in 
Vietnam, he did not appear to satisfy the full criteria for a 
diagnosis of PTSD.  The claims file was not available for 
review prior to examination.

The RO denied entitlement to service connection for PTSD in 
November 1992.  The RO was notified of this decision and of 
his appellate rights by letter dated December 14, 1992.  He 
submitted a notice of disagreement to the RO in July 1993.  A 
statement of the case was issued on August 9, 1993.  The 
veteran did not submit a timely substantive appeal.

On August 24, 1994, the RO received the veteran's reopened 
claim for service connection for PTSD.  In that claim, he 
referred to prior VA medical treatment for alcohol and drug 
abuse as well as psychiatric complaints.

A VA psychiatric examination conducted in September 1994 by 
the same examiner that saw the veteran in August 1992 
resulted in a diagnosis of anxiety disorder not otherwise 
specified, and multiple substance abuse.  The examiner noted 
that, while the veteran reported anxiety, he did not appear 
to satisfy the criteria for a diagnosis of PTSD.  It was 
noted that the psychological testing completed in June 1992 
did not support a diagnosis of PTSD.  At that examination, 
the veteran reported that he was "nervous all the time.  I 
still have nightmares about the war about three times a 
week...."  

The RO denied entitlement to service connection for PTSD in 
December 1994 and January 1995.  The veteran appealed the 
RO's decisions to the Board.  The Board remanded the claim 
for further development in January 1997.  

The June 12, 1997, VA psychiatric examination report resulted 
in a diagnosis of PTSD.  The examiner (the same examiner that 
examined the veteran in August 1992 and September 1994) noted 
that, while the June 1992 psychological testing had not 
supported a diagnosis of PTSD, the veteran's history and 
mental status appeared to be consistent with that disorder.  
The examiner also opined that the veteran's history of drug 
and alcohol abuse appeared to be an attempt to self-medicate 
his PTSD symptoms.  The claims file was examined.

The Board's September 1998 decision granted service 
connection for PTSD.  An October 1998 rating decision 
assigned June 12, 1997, as the effective date for the award 
of service connection for PTSD; that was the date of the VA 
examination that resulted in a diagnosis of PTSD.  

The veteran argues that the effective date of the award of 
service connection should be August 24, 1994, the date of his 
claim.  He contends that, while a definitive diagnosis of 
PTSD was not made until June 1997, he exhibited symptoms and 
sought treatment as far back as 1992.  


II.  Legal analysis

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id. 

By letter dated December 14, 1992, the RO notified the 
veteran that service connection for PTSD was denied.  He was 
also advised of his appellate rights.  As he did not perfect 
an appeal, that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2000).

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (2000).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

The veteran filed his reopened claim for service connection 
for PTSD on August 24, 1994.  At that time, the evidence 
showed he had sought treatment for symptoms including anxiety 
and war-related dreams.  The June 1997 diagnosis of PTSD, 
upon which the grant of service connection was based, was 
based upon the same symptomatology first reported by the 
veteran in 1992.  Here, entitlement to service connection 
arose with the first treatment for the symptoms that later 
resulted in the diagnosis of PTSD.  

Thus, the Board finds that entitlement arose prior to the 
veteran's August 1994 reopened claim, and the effective date 
of the award of service connection for PTSD should be August 
24, 1994, the date of receipt of the veteran's claim.  This 
is the earliest possible date for the award of service 
connection under the provisions for establishing an effective 
date for a claim reopened by submission of new and material 
evidence.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q), (r) (2000).


ORDER

An effective date of August 24, 1994, for the grant of 
service connection for PTSD, is granted.


REMAND

Entitlement to higher disability ratings for service-
connected PTSD; jungle rot of the feet, including tinea 
pedis; and pseudofolliculitis barbae

In light of the above grant of an earlier effective date for 
the award of service connection for PTSD, the RO should 
reconsider the initial evaluation of that disability back to 
August 24, 1994.  In this regard, the RO should consider 
whether separate or staged ratings are appropriate since the 
veteran originally disagreed with the initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).

The most recent VA psychiatric examination of record was 
conducted in June 1997, and that evaluation did not include a 
Global Assessment of Functioning (GAF) score.  Given the more 
than three years which have elapsed since the veteran 
underwent a VA psychiatric examination, the Board is of the 
opinion that a current evaluation, which will include a GAF 
score, is necessary in order to properly evaluate his claim.

Additionally, the veteran's service connected skin disorders, 
pseudofolliculitis barbae and tinea pedis, have likewise not 
been examined since June 1997.  Those disorders are subject 
to flare-ups and periods of clearing, and a current 
examination is necessary in order to properly evaluate the 
present levels of disability.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the veteran should be scheduled for appropriate 
VA examinations in order to determine the current extent of 
his service-connected PTSD, pseudofolliculitis barbae, and 
tinea pedis. Additionally, all VA and private treatment 
records for these conditions since 1994 should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Request that the veteran provide a 
complete list of those who have treated 
him for his PTSD,  pseudofolliculitis 
barbae, and tinea pedis since 1994 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the VA Medical Center in 
Jackson, Mississippi. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any records are not 
successful, tell the veteran and his 
representative that VA was unable to 
obtain the records, explain the efforts 
that VA made to obtain the records, and 
describe any further action to be taken 
by VA with respect to the claims.

2.  The veteran should be scheduled for a 
VA mental disorders examination to 
determine the nature and extent of his 
service-connected PTSD.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with and are part of, or caused by, the 
service-connected PTSD.  The examiner 
should indicate whether or not there is 
symptomatology which cannot be 
disassociated one disorder from the 
other.  All necessary special studies or 
tests including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned.  

Any indications that the veteran's 
complaints of  symptomatology are not in 
accord with findings on examination 
should be directly addressed and 
discussed in the examination report.

A comprehensive report containing 
complete rationale for any opinions 
expressed must be provided and associated 
with the claims folder.  The entire 
claims folder is to be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is asked to 
indicate that he or she has reviewed this 
material.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
nature and extent of any 
pseudofolliculitis barbae and jungle 
rot/tinea pedis.  The report of 
examination should include a detailed 
account of all manifestations of skin 
pathology found to be present.  The 
examiner should describe the degree of 
any disfigurement and comment on the 
presence of any exudation, exfoliation 
and itching, as well as whether an 
exposed surface or extensive area is 
involved.  

Any indications that the veteran's 
complaints of  symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

A comprehensive report containing 
complete rationale for any opinions 
expressed must be provided and associated 
with the claims folder.  The entire 
claims folder is to be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is asked to 
indicate that he or she has reviewed this 
material.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

5.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examinations.  In so doing, review the 
evidence of record at the time of the 
1998 rating decision that was considered 
in assigning the original disability 
ratings for these conditions, then 
consider all the evidence of record to 
determine whether the facts showed that 
the veteran was entitled to a higher 
disability rating for any of his 
conditions (i.e., PTSD, 
pseudofolliculitis barbae, or tinea 
pedis) at any period of time since his 
original claim, i.e., August 24, 1994.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  With respect to PTSD, give due 
consideration to the effect of the 
revised criteria for evaluating mental 
disorders, effective November 7, 1996, 
and consider whether the old or new 
criteria are more favorable to the 
veteran, pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and VAOPGCPREC 3-
2000.

6.  If the decisions with respect to the 
claims remain adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


